
	
		II
		111th CONGRESS
		2d Session
		S. 3994
		IN THE SENATE OF THE UNITED STATES
		
			December 1, 2010
			Mr. Durbin (for himself
			 and Mr. Schumer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To delay the effective date of the mandatory purchase
		  requirement for new flood hazard areas, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Flood Insurance Affordability and
			 Risk Notification Act.
		2.5-year delay in
			 effective date of mandatory purchase requirement for new flood hazard
			 areas
			(a)In
			 generalSection 102 of the Flood Disaster Protection Act of 1973
			 (42 U.S.C. 4012a) is amended by adding at the end the following new
			 subsections:
				
					(i)Delayed
				effective date of mandatory purchase requirement for new flood hazard
				areas
						(1)In
				generalIn the case of any area that was not previously
				designated as an area having special flood hazards and that, pursuant to any
				issuance, revision, updating, or other change in flood insurance maps that
				takes effect on or after September 30, 2007, becomes designated as an area
				having special flood hazards, if each State and local government having
				jurisdiction over any portion of the geographic area has complied with
				paragraph (2), such designation shall not take effect for purposes of
				subsection (a), (b), or (e) of this section, or section 202(a) of this Act,
				until the expiration of the 5-year period beginning upon the date that such
				maps, as issued, revised, update, or otherwise changed, become
				effective.
						(2)Notice
				requirementsA State or local government shall be considered to
				have complied with this paragraph with respect to any geographic area described
				in paragraph (1) only if the State or local government has in accordance with
				such standards as shall be established by the Director—
							(A)developed an
				evacuation plan to be implemented in the event of flooding in such portion of
				the geographic area; and
							(B)developed and
				implemented an outreach and communication plan to advise occupants in such
				portion of the geographic area of potential flood risks, appropriate evacuation
				routes under the evacuation plan referred to in subparagraph (A), the
				opportunity to purchase flood insurance, and the consequences of failure to
				purchase flood insurance.
							(3)Rule of
				constructionNothing in paragraph (1) may be construed to affect
				the applicability of a designation of any area as an area having special flood
				hazards for purposes of the availability of flood insurance coverage, criteria
				for land management and use, notification of flood hazards, eligibility for
				mitigation assistance, or any other purpose or provision not specifically
				referred to in paragraph (1).
						(j)Availability of
				preferred risk rating method premiumsThe preferred risk rate
				method premium shall be available for flood insurance coverage for properties
				located in areas referred to in subsection (i)(1) and during the time period
				referred to in subsection
				(i)(1).
					.
			(b)Conforming
			 amendmentThe second sentence of subsection (h) of section 1360
			 of the National Flood Insurance Act of 1968 (42 U.S.C. 4101(h)) is amended by
			 striking Such and inserting Except for notice regarding a
			 change described in section 102(i)(1) of the Flood Disaster Protection Act of
			 1973 (42 U.S.C. 4012a(i)(1)), such.
			(c)No
			 refundsNothing in this section or the amendments made by this
			 section may be construed to authorize or require any payment or refund for
			 flood insurance coverage purchased for any property that covered any period
			 during which such coverage is not required for the property pursuant to the
			 applicability of the amendment made by subsection (a).
			3.5-year phase-in
			 of flood insurance rates for newly mapped areas
			(a)In
			 generalSection 1308 of the National Flood Insurance Act of 1968
			 (42 U.S.C. 4015) is amended—
				(1)in subsection
			 (a), in the matter preceding paragraph (1), by inserting or
			 notice after prescribe by regulation;
				(2)in subsection
			 (c), by inserting and subsection (g) before the first comma;
			 and
				(3)by adding at the
			 end the following new subsection:
					
						(g)5-Year phase-In
				of flood insurance rates for newly mapped areasNotwithstanding
				any other provision of law relating to chargeable risk premium rates for flood
				insurance coverage under this title, in the case of any area that was not
				previously designated as an area having special flood hazards and that,
				pursuant to any issuance, revision, updating, or other change in flood
				insurance maps, becomes designated as such an area, during the 5-year period
				that begins upon the expiration of the period referred to in section 102(i)(1)
				of the Flood Disaster Protection Act of 1973 with respect to such area, the
				chargeable premium rate for flood insurance under this title with respect to
				any property that is located within such area shall be—
							(1)for the first
				year of such 5-year period, 20 percent of the chargeable risk premium rate
				otherwise applicable under this title to the property;
							(2)for the second
				year of such 5-year period, 40 percent of the chargeable risk premium rate
				otherwise applicable under this title to the property;
							(3)for the third
				year of such 5-year period, 60 percent of the chargeable risk premium rate
				otherwise applicable under this title to the property;
							(4)for the fourth
				year of such 5-year period, 80 percent of the chargeable risk premium rate
				otherwise applicable under this title to the property; and
							(5)for the fifth
				year of such 5-year period, 100 percent of the chargeable risk premium rate
				otherwise applicable under this title to the
				property.
							.
				(b)Regulation or
			 noticeThe Administrator of the Federal Emergency Management
			 Agency shall issue an interim final rule or notice to implement this section
			 and the amendments made by this section as soon as practicable after the date
			 of the enactment of this Act.
			4.Communication
			 and outreach
			(a)In
			 generalThe Administrator of the Federal Emergency Management
			 Agency shall—
				(1)work to enhance
			 communication and outreach to States, local communities, and property owners
			 about the effects of—
					(A)any potential
			 changes or updates to National Flood Insurance Program rate maps that may
			 result under section 1360 of the National Flood Insurance Act of 1968
			 (42 U.S.C.
			 4101); and
					(B)that any such
			 changes or updates may have on flood insurance purchase requirements;
					(2)engage with local
			 communities to enhance communication and outreach to the residents of such
			 communities on the matters described under subparagraph (A); and
				(3)on the website of
			 the Federal Emergency Management Agency make publicly available information
			 on—
					(A)the various types
			 of flood protection measures applicable to different classes and types of
			 structures that are located in an area having special flood hazards;
					(B)the property and
			 casualty insurance companies that participate in the National Flood Insurance
			 Program and that write and service standard flood insurance policies;
					(C)the availability
			 and cost of flood insurance—
						(i)under the
			 National Flood Insurance Program; and
						(ii)in
			 the private marketplace;
						(D)data related to
			 the structural status of each levee, dam, or other man-made structure designed
			 to provide protection from floods; and
					(E)how homeowners
			 and communities can mitigate their flood risk.
					(b)Required
			 activitiesThe communication and outreach activities required
			 under paragraph (1) shall include—
				(1)notifying property owners when their
			 properties become included in, or when they are excluded from, an area having
			 special flood hazards and the effect of such inclusion or exclusion on the
			 applicability of the mandatory flood insurance purchase requirement under
			 section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a)
			 to such properties;
				(2)educating
			 property owners regarding the flood risk and reduction of this risk in their
			 community, including the continued flood risks to areas that are no longer
			 subject to the flood insurance mandatory purchase requirement;
				(3)educating
			 property owners regarding the benefits and costs of maintaining or acquiring
			 flood insurance, including, where applicable, lower-cost preferred risk
			 policies under the National Flood Insurance Act of 1968 (42 U.S.C. 4011 et
			 seq.) for such properties and the contents of such
			 properties;
				(4)educating
			 property owners about flood map revisions and the process available to such
			 owners to appeal proposed changes in flood elevations through their community;
			 and
				(5)encouraging
			 property owners to maintain or acquire flood insurance coverage.
				
